DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/20/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … connecting to a current LAN and searching a device in the LAN; determining whether there is a created device management group corresponding to the device or more, wherein the device management group corresponds to one or more devices; when there is a created device management group, determining whether there is an account bound to the device management group; and when there is no account bound to the device management group, binding a current account of a user to the device management group, thereby obtaining control of the device corresponding to the device management group according to a binding relationship between the current account of the user and the device management group…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is McNeil et al (Pub No: 2009/0177790). McNeil teaches a device control method (McNeil, [0010],  configuring a device), comprising: connecting to a current LAN (McNeil, [0010], the device connects to the subnetwork and is detected to join); when there is no account bound to the device management group, binding the device to the device management group (McNeil, [0010], if the device is new, joining the device to the peer group), thereby corresponding to the device management group according to a binding relationship (McNeil, [0010], the other devices can access the resource of the new device).  McNeil does not teach connecting to a current LAN and searching a device in the LAN; determining whether there is a created device management group corresponding to the device or more, wherein the device management group corresponds to one or more devices; when there is a created device management group, determining whether there is an account bound to the device management group; and when there is no account bound to the device management group, binding a current account of a user to the device management group, thereby obtaining control of the device corresponding to the device management group according to a binding relationship between the current account of the user and the device management group.

The second closest prior art of record is Levy et al (Patent No: 10,091,625). Levy teaches a method for searching a device in the LAN (Levy, Col 10, focused discovery of a targeted device on a network); and when there is no bound to the device management group, binding a a user to the device management group (Levy, Col 10, the target device may associate with and join the peer to peer group).  connecting to a current LAN and searching a device in the LAN; determining whether there is a created device management group corresponding to the device or more, wherein the device management group corresponds to one or more devices; when there is a created device management group, determining whether there is an account bound to the device management group; and when there is no account bound to the device management group, binding a current account of a user to the device management group, thereby obtaining control of the device corresponding to the device management group according to a binding relationship between the current account of the user and the device management group.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verma et al (Patent No: 9,007,959) Fig 1-2, Col 1-4
Gupta et al (Patent No: 9,681,365) Claim 8, Fig 3
Penet et al (Pub No: 2007/0162963) Fig 3 [0007]-[0021]



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469